Exhibit REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into as of April 2, 2009, by and among: (i) Network CN Inc., a Delaware corporation (the “Company”); (ii) Sculptor Finance (MD) Ireland Limited, Sculptor Finance (AS) Ireland Limited and Sculptor Finance (SI) Ireland Limited (together the “Original Investors”), as the holders of the New Notes (as defined below) and (iii) Keywin Holdings Limited (“Keywin,” and together with the Original Investors, the “Investors”). This Agreement is made in connection with (i) the Note Exchange Agreement, dated April 2, 2009, by and among the Company, the Original Investors and certain other individuals named therein (the “Exchange Agreement”), which provides for, among other things, the exchange of the Company’s 3% Senior Secured Convertible Notes, due June 30, 2011 held by the Original Investors for the same aggregate principal amount of the Company’s 1% Senior Unsecured Convertible Promissory Notes, due April 1, 2012 (the “New Notes”), convertible into up to 214,924,824 shares of the Company’s common stock (the “Conversion Shares”) upon the terms and conditions set forth in the Exchange Agreement and the New Notes, and (ii) the Note Conversion and Option Agreement, dated April 2, 2009, by and between the Company and Keywin (the “Option Agreement” and together with the Exchange Agreement, the “Principal Agreements”), pursuant to which the Company agreed to exchange the Company’s 3% Senior Secured Convertible Notes, due June 30, 2011 held by Keywin for 307,035,463 shares of the Company’s common stock (the “Keywin Shares”), in full satisfaction of the Company’s obligations under such notes, and to grant Keywin an option to purchase from the Company an aggregate of 122,814,185 shares of the Company’s common stock (the “Option Shares”) for an aggregate purchase price of $2,000,000, on the terms and conditions set forth in the Option Agreement. Capitalized terms used but not defined herein shall have the meanings given to such terms in the Exchange Agreement. As an inducement to the Investors to enter into the Principal Agreements, and in satisfaction of a condition to the obligations of the Investors thereunder, the Company has agreed to grant registration rights with respect to the Registrable Securities (as hereinafter defined), as follows: 1.
